DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 20 and 22 were cancelled by a preliminary amendment. Claims 1-19 and 21 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 17/042465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards the use of image processing and analysis for crowd counting using spatial density. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US Application No. 16/980726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards the use of image processing and analysis for crowd counting using spatial density.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module in claims 13-19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilambi et al. (US Patent US 8,116,564 B2, hereby referred to as “Kilambi”)

Consider Claim 1. (Original)
Kilambi teaches:  
-; 1. A method for crowd level estimation comprising: /  13. (Currently amended) A system for crowd level estimation comprising:  (Kilambi: abstract, column 2 lines 30-67, Figure 1A-B, Methods The present subject matter can be embodied as instructions stored in a computer readable medium for execution by a processor. The instructions can be configured to execute a method as described herein. An example of the present subject matter includes a method to estimate the number of people in a scene or an environment. The crowd can include an individual or a dense group of people moving together. Each individual or group is separately tracked as an entity using, for example, an extended Kalman filter based tracker.)
-; 1. receiving an input image of a crowd; / 13. an input module configured to receive for receiving an input image of a crowd; (Kilambi: column 2 lines 64-67, column 3 lines FIGS. 1A and 1B illustrate a sample scene including a group of individuals moving together. In FIG. 1A, the members appear to be traveling in a direction toward the upper right corner. In FIG. 18, the background and foreground has been removed and the members are depicted as a blob in which it is difficult to discern individual members.)
-; 1. and estimating a crowd level of the crowd in the input image in response to a crowd density level. / 13. and a crowd level estimation module configured to estimate for estimating a crowd level of the crowd in the input image in response to a crowd density level. (Kilambi: column 3 lines 27-67, I. Tracking In the case of a single person, tracking is performed using an Extended Kalman filter as per a pedestrian tracker which uses a Kalman filter to treat erratic data as an aberration and smooths the trajectories out. The pedestrian tracker uses a window of previous measurements in order to decide about the weight that it assigns to each new measurement and then proceeds to supplying an estimation about the future expected measurements. In the case of groups as well, a similar Kalman filter tracker is initialized and used to track the location and velocity of the group. The assumptions and parameters used in the case of the single person tracker are valid for tracking groups as well.)

Consider Claim 2. (Original) Kilambi teaches: The method according to Claim 1 wherein estimating the crowd level comprises: determining a region of interest within the input image of the crowd; and estimating a crowd level of the crowd within the region of interest of the input image in response to a crowd density level. (Kilambi: column 6 lines 18-31, IV. Shape-based The heuristic-based method may not be suitable for all 20 situations. For example, the heuristic-based method assumes a high spatial density which may not be suitable for sparse groups. Significant gaps between individuals may overestimate the count since the actual nun1ber of people occupying the same area may be less. The heuristic-based method also assumes that the head plane is a constant. The accuracy may be affected if the groups include very tall or very short members. The heuristic-based method may not handle changes in the configuration or the dynamics of the group explicitly. In particular, if the configuration of a group changes, then the area may change even though the number of people has not changed.)

Consider Claim 3. Kilambi teaches: 3. (Currently amended) The method according to Claim 1 wherein estimating the crowd level in response to the crowd density level comprises: determining a similarity of the input image of the crowd to each of a plurality of models of crowd level spatial variations; and estimating the crowd level of the crowd in the input image in response to a most similar one of the plurality of models of crowd level spatial variations. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 4. (Original) Kilambi teaches: The method according to Claim 3 wherein determining the similarity of the input image of the crowd to each of the plurality of models of crowd level spatial variations comprises modeling spatial variations of each of a plurality of crowd levels in response to pixel density variations thereof to generate the plurality of models of crowd level spatial variations. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 6. (Original) Kilambi teaches: The method according to Claim 5 wherein estimating the crowd level of the crowd in the input image further comprises estimating the crowd level of the crowd in the input image in response to a best fit model of the plurality of models of crowd level spatial variations as determined by the probability density function of the similarity of the input image of the crowd and each of the plurality of models of crowd level spatial variations. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 9. (Currently amended) Kilambi teaches:  The method according to Claim 5 wherein the plurality of models of crowd level spatial variations comprises a model generated in response to a crowd local binary pattern. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 10. (Currently amended) Kilambi teaches: The method according to Claim 5wherein the plurality of models of crowd level spatial variations comprises a model generated in response to crowd texture. (Kilambi: Column 14 lines 42-25, The present subject matter can be combined with other methods that extracts data from the image corresponding to the number of heads or to match texture information with various individuals)

Consider Claim 11. (Currently amended) Kilambi teaches: The method according to Claim 1 wherein estimating the crowd level comprises estimating a discrete level of the crowd in the input image. (Kilambi: column 9 lines 24-67, column 10 lines 1-10, E. Training for a Spatial Density of the Group, A. Spatial Density and Bounds-based Counting)

Consider Claim 12. (Currently amended) Kilambi teaches: The method according to Claim 1 wherein receiving the image of the crowd comprises: receiving the image of the crowd; and dividing the image of the crowd into a plurality of sub-regions, and wherein estimating the crowd level of the crowd in the received image comprises estimating the crowd level of the crowd in each of the plurality of sub-regions in response to the crowd density for that one of the plurality of sub-regions. (Kilambi: Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 15. (Currently amended) Kilambi teaches: The system according to Claim 13  wherein the crowd level estimation module includes a spatial pixel variation model building unit configured to model for modeling spatial variations of each of a plurality of crowd levels in response to pixel density variations thereof to generate a plurality of models of crowd level spatial variations, and wherein the crowd level estimation module estimates the crowd level by determining a similarity of the input image of the crowd to each of the plurality of models of crowd level spatial variations and estimating the crowd level of the crowd in the input image in response to a most similar one of the plurality of models of crowd level spatial variations. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 16. (Original) Kilambi teaches: The system according to Claim 15 wherein the crowd level estimation module estimates the crowd level of the crowd in the input image in response to a probability density function of a similarity of the input image of the crowd and each of the plurality of models of crowd level spatial variations. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 17. (Original) Kilambi teaches: The system according to Claim 16 wherein the crowd level estimation module estimates the crowd level of the crowd in the input image in response to a best fit model of the plurality of models of crowd level spatial variations as determined by the probability density function of the similarity of the input image of the crowd and each of the plurality of models of crowd level spatial variations. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)

Consider Claim 18. (Currently amended) Kilambi teaches: The system according to Claim 15 wherein the spatial pixel variation model building unit generates the plurality of models of crowd level spatial variations in response to one or more of a grayscale crowd histogram, a red-green- blue (RGB) crowd histogram, a crowd local binary pattern or a crowd texture. (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group. Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person. Column 14 lines 42-25, The present subject matter can be combined with other methods that extracts data from the image corresponding to the number of heads or to match texture information with various individuals)

Consider Claim 19. (Currently amended) Kilambi teaches: The system according to Claim 13 wherein the crowd level estimation module estimates a discrete level of the crowd in the input image. (Kilambi: column 9 lines 24-67, column 10 lines 1-10, E. Training for a Spatial Density of the Group, A. Spatial Density and Bounds-based Counting)

Consider Claim 21. 
Kilambi teaches:  
-; A non-transitory computer readable medium storing a program for causing a computer to perform a method, the method comprising:  (Kilambi: abstract, column 2 lines 30-67, Figure 1A-B, Methods The present subject matter can be embodied as instructions stored in a computer readable medium for execution by a processor. The instructions can be configured to execute a method as described herein. An example of the present subject matter includes a method to estimate the number of people in a scene or an environment. The crowd can include an individual or a dense group of people moving together. Each individual or group is separately tracked as an entity using, for example, an extended Kalman filter based tracker.)
-; receiving an input image of a crowd; (Kilambi: column 2 lines 64-67, column 3 lines FIGS. 1A and 1B illustrate a sample scene including a group of individuals moving together. In FIG. 1A, the members appear to be traveling in a direction toward the upper right corner. In FIG. 18, the background and foreground has been removed and the members are depicted as a blob in which it is difficult to discern individual members.)
-; determining a region of interest within the input image of the crowd; (Kilambi: column 9 lines 24-36, E. Training for a Spatial Density of the Group Based on a reasonably sized sample of individuals in the video sequence, find the average area of the intersected polygons for their projected blobs onto the head and ground planes in the world. In most cases, this shape is a circle. Hence, the radius can be computed from the area. An average spatial density (gap between individuals moving in a group) is assumed to be one foot. In one example, spatial density is selected to be a different value based on prior knowledge about the scene. In one example, the spatial density is increased by half a foot, and its area Ah, recomputed. Thus, the cylinders which approximate the people touch each other. This amounts to packing as many circles (humans) as possible in the ellipse corresponding to the group.
-; determining a similarity of the region of interest within the input image of the crowd to each of a plurality of models of crowd level spatial variations, each of the plurality of models of crowd level spatial variations generated by modeling spatial variations of each of a plurality of crowd levels in response to pixel density variations thereof; (Kilambi: Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)
 -; and estimating the crowd level of the crowd in the region of interest within the input image in response to a most similar one of the plurality of models of crowd level spatial variations. (Kilambi: column 3 lines 27-67, I. Tracking In the case of a single person, tracking is performed using an Extended Kalman filter as per a pedestrian tracker which uses a Kalman filter to treat erratic data as an aberration and smooths the trajectories out. The pedestrian tracker uses a window of previous measurements in order to decide about the weight that it assigns to each new measurement and then proceeds to supplying an estimation about the future expected measurements. In the case of groups as well, a similar Kalman filter tracker is initialized and used to track the location and velocity of the group. The assumptions and parameters used in the case of the single person tracker are valid for tracking groups as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al. (US Patent US 8,116,564 B2, hereby referred to as “Kilambi”), in view of Flenner (US Patent US 8,509,546 B1), hereby referred to as “Flenner”. 
Consider Claims 7 and 8. 
Kilambi teaches: The method according to Claim 5 wherein the plurality of models of crowd level spatial variations comprises a crowd model (Kilambi: Column 9 lines 54-67, column 10 lines 1-10, A. Spatial Density and Bounds-based Counting To compute an upper bound, assume a tight packing or high spatial density. Given a particular blob, calculate the maximum number of people that can occupy that area. In such case, the gap between individuals is minimized. In one example, this calculation is made using the techniques described elsewhere in this document. To compute a lower bound, determine the minimum number of people that can occupy a given blob. This calculation corresponds to a configuration of people which produces the maximum non-overlapping area in the world of the projected blob. This can be computed by back-projecting a single circular shape ( corresponding to one person) centered at the ellipse in the world onto the image and using this area as the  area for one person in that blob. The minimum count is then the ratio between the blob area and the area corresponding to one person.)L
Kilambi does not specifically teach “grayscale histogram” or a “red-green-blue (RGB) histogram” as claimed in claims 7 and 8. 
Flenner teaches that the use of histograms for image processing of objects of interest in crowd images using a “grayscale histogram” or a “red-green-blue (RGB) histogram” in crowd images and obviates the features from Claims 7 and 8 (Flenner: abstract, column 21 lines 17-30, FIG. 8 presents a working example of histogram analysis 240 using the invention to demonstrate robustness under contrast change of a crowd image. A top left panel 242 is the original image and the mode with the least number of false alarms extracts skin tones as shown in a top right panel 244.The luminous value I is scaled down by a factor of four in a middle left panel 246, and the skin tones are still extracted. Images are typically stored in RG8 format. The RGB values were all scaled down by a factor of four in a bottom left panel 248. The image was then transformed to the CIELAB color space, and slightly fewer skin tones were extracted as shown. column 5 lines 36-43, Image level set decomposition is a morphological image representation that provides a graphical tree structure that is exploited to find maximal meaningful sets. Two features of this representation are used in maximal E-meaningful algorithms. First, at a fixed gray level, this representation partitions the image into connected non-overlapping regions. Second, as the gray level changes, the connected components are ordered by a containment tree structure. Examiner Note: Flenner teaches both gray level histogram processing of feature datasets as well as the conversion of an RGB image into a CIELAB space for the histogram processing, the overall use of grayscale images and conversion into histogram data is a well-known and established technique)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Kilambi’s method and system for image processing of spatial representation of crowd data using the transformations of Flenner, as they are both directed towards feature set analysis of crowd data.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Kilambi in order to leverage known techniques already established in the overall processing of feature datasets for crowd data as exemplified by Flenner. Flenner teaches both gray-level histogram processing of feature datasets, as well as RGB histogram processing and color conversion, and the overall use of grayscale images and conversion into histogram data is a well-known and established technique Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Kilambi, while the teaching of Flenner continues to perform the same function as originally taught prior to being combined, in order to leverage a known and well-established technique for image analysis of feature datasets for crowd data. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    222
    1128
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



/Tahmina Ansari/
2662
May 21, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662